PENDIvRTON, President.
Delivered the resolution of the' Court to the following effect.
The Court is satisfied that they cannot go into the merits of the case until the District Court has decided on them. But they are equally clear that there are sufficient grounds upon the record, for the District Court to award a writ of supersedeas to the order of the County Court. The order of the District Court therefore is to be reversed, and a writ of supersedeas awarded from that Court; who are to proceed thereupon as in the usual cases of writs of su-persedeas to orders of this kind.